The defendant in the court below, appellant here, has not made it appear by this record that she is in a position to maintain an independent suit in equity against the plaintiff to convey to her the legal title to the property involved. *Page 754 
There is no privity of the parties to the contract under which defendant is entitled to a conveyance of the property to her. She might have had affirmative relief by way of cancellation and expunging from the record as a cloud on her title the deed held by the plaintiff and she may have in a separate and independent suit, grounds for relief to require Beacom-Manor, Inc., her grantor in the sales contract, to specifically perform the contract by making, executing and delivering a conveyance of the legal title.
The court below properly held that Marshall C. Wisehart acquired no title. Therefore, he has nothing that he can be required to convey.
For the reasons stated, the decree is affirmed.
So ordered.
TERRELL, C. J, and WHITFIELD, BROWN and BUFORD, J. J., concur.
CHAPMAN and THOMAS, J. J., dissent.